Action for personal injuries. Plaintiff lived in a house owned by defendants at 157 East Eighty-ninth street, Manhattan. On January 10, 1932, about seven a. m., as she was going out of the house, she found the stoop or steps, leading from the house to the street, to be in an icy condition, causing her to fall on the steps. The trial court granted defendants’ motion to set aside the verdict of the jury in favor of plaintiff for $8,500 and to dismiss the complaint. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.